EXHIBIT 10.53

 

 

[trtc_ex1053img1.jpg] 



   

 



 

[trtc_ex1053img2.jpg] 



   

 



 

[trtc_ex1053img3.jpg] 



   

 



 

[trtc_ex1053img4.jpg] 



   

 



 

[trtc_ex1053img5.jpg] 



   

 



 

[trtc_ex1053img6.jpg] 



   

 



 

[trtc_ex1053img7.jpg] 



   

 



 

[trtc_ex1053img8.jpg] 



   

 



 

[trtc_ex1053img9.jpg] 



   

 



 

[trtc_ex1053img10.jpg] 



   

 



 

[trtc_ex1053img11.jpg] 



   

 



 

[trtc_ex1053img12.jpg] 



   

 



 

[trtc_ex1053img13.jpg] 



   

 



 

[trtc_ex1053img14.jpg] 



   

 



 

[trtc_ex1053img15.jpg] 



   

 



 

[trtc_ex1053img16.jpg] 



   

 



 

[trtc_ex1053img17.jpg] 



   

 



 

[trtc_ex1053img18.jpg] 



   

 



 

[trtc_ex1053img19.jpg] 



   

 



 

[trtc_ex1053img20.jpg] 



   

 



 

[trtc_ex1053img21.jpg] 



   

 



 

[trtc_ex1053img22.jpg] 



   

 



 

[trtc_ex1053img23.jpg] 



   

 



 

[trtc_ex1053img24.jpg] 



   

 



 

[trtc_ex1053img25.jpg] 



   

 



 

[trtc_ex1053img26.jpg] 



   

 



 

[trtc_ex1053img27.jpg] 



   

 



 

[trtc_ex1053img28.jpg] 



   

 



 

[trtc_ex1053img29.jpg] 



   

 



 

[trtc_ex1053img30.jpg] 



   

 



 

[trtc_ex1053img31.jpg] 



   

 



 

[trtc_ex1053img32.jpg] 



   

 



 

[trtc_ex1053img33.jpg] 



   

 



 

[trtc_ex1053img34.jpg] 



   

 



 

[trtc_ex1053img35.jpg] 



   

 



 

[trtc_ex1053img36.jpg] 



   

 



 

[trtc_ex1053img37.jpg] 



   

 



 

[trtc_ex1053img38.jpg] 



   

 



 

[trtc_ex1053img39.jpg] 



   

 



 

[trtc_ex1053img40.jpg] 



   

 



 

[trtc_ex1053img41.jpg] 



   

 



 

[trtc_ex1053img42.jpg] 



   

 



 

[trtc_ex1053img43.jpg] 



   

 



 

[trtc_ex1053img44.jpg] 



   

 



 

[trtc_ex1053img45.jpg] 



   

 



 

[trtc_ex1053img46.jpg] 



   

 



 

[trtc_ex1053img47.jpg] 



   

 



 

[trtc_ex1053img48.jpg] 



   

 



 

[trtc_ex1053img49.jpg] 



   

 



 

[trtc_ex1053img50.jpg] 



   

 



 

[trtc_ex1053img51.jpg] 



   

 



 

[trtc_ex1053img52.jpg] 



   

 



 

[trtc_ex1053img53.jpg] 



   

 



 

[trtc_ex1053img54.jpg] 



   

 



 

[trtc_ex1053img55.jpg] 



   

 



 

[trtc_ex1053img56.jpg] 



   

 



 

[trtc_ex1053img57.jpg] 



   

 



 

[trtc_ex1053img58.jpg] 



   

 



 

[trtc_ex1053img59.jpg] 



   

 



 

[trtc_ex1053img60.jpg] 



   

 



 

 

 

 

 

[trtc_ex1053img68.jpg] 

 



   

 



 

[trtc_ex1053img62.jpg] 



   

 



 

[trtc_ex1053img63.jpg] 



   

 



 

[trtc_ex1053img64.jpg] 



   

 



 

[trtc_ex1053img65.jpg] 



   

 



 

[trtc_ex1053img66.jpg] 



   

 



 

[trtc_ex1053img67.jpg] 



 

